DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, M. (US Pat. No. 3,847,298, hereinafter Hamilton).
In regards to Claims 1 and 13, Hamilton discloses an aircraft and fuel tank inerting system (see column 1, lines 57-61), comprising:
a fuel tank (see column 2, lines 57-68);
an air source (air/fuel mixture coming from air source and fuel tank into heat exchanger/catalytic reactor) arranged to supply air into a reactive flow path (#54) (see figures 1-5, column 1, lines 61-66 and column 2, lines 63-68);
a catalytic reactor (#52) comprising a plurality of sub-reactors (plurality of reactor tubes (#52) which include a bed of catalytic material) arranged along the reactive flow path (#54) (see figure 5, column 2, lines 63-68 and column 3, lines 58-66);
a heat exchanger (heat exchanger tubes having cooling air from inlet (#58) directed across tubes (#52) in counterflow relationship before passing out through outlet (#60)), wherein the plurality of sub-reactors (#52) are arranged relative to the heat exchanger such that the reactive flow path (#54) passes through at least a portion of the heat exchanger between two of the plurality of sub-reactors (#52) along the reactive flow path (see figures 5 and column 3, lines 58-66);
at least one fuel injector (air/fuel mixture coming from air source and fuel tank into heat exchanger/catalytic reactor, and therefore it is considered obvious that there is at least one fuel injector coming from the fuel tank)  arranged relative to at least one sub-reactor of the plurality of sub-reactors 
a fuel tank ullage supply line fluidly connecting the reactive flow path to the fuel tank to supply an inert gas to a ullage of the fuel tank (see figure 1, and column and claim 6; Hamilton discloses wherein the catalytic reactor receives the air and fuel from the fuel tank to react the air and fuel to produce oxygen-depleted reaction gases and the hot side of said heat exchanger receives the oxygen-depleted gases from said catalytic reactor to cool the reaction gases before the gases are provided to a ullage in the fuel tank.  Therefore, in view of this, it is considered obvious, that there is a fuel tank ullage supply line fluidly connecting the reactive flow path to the fuel tank to supply the inert gas to the ullage of the fuel tank, as claimed by the applicant).
In regards to Claims 2 and 14, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 1 and 13, respectively.  Although Hamilton does not explicitly disclose wherein the at least one fuel injector comprises at least a plurality of fuel injectors arranged along the reactive flow path, having a plurality of fuel injectors is a mere duplication of parts and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP2144.04.
Claims 3-4 and 15, Hamilton discloses the fuel tank inerting system  and aircraft as recited in claims 1 and 13, respectively.  Hamilton discloses wherein the at least one fuel injector is a passive flow control to meter injection of the fuel into the reactive flow path, wherein the at least one fuel injector is a fuel control valve (#142) (see figure 8 and column 4, line 68 to column 5, line 4).  Although Hamilton does not explicitly disclose wherein a fluid pressure of the fuel determines a fuel injection rate, Hamilton discloses substantially the same fuel tank inerting system having substantially similar valve, as claimed by the applicant.  Therefore, it is considered reasonably obvious, absent evidence to the contrary, that Hamilton’s valve is capable of functioning in the same manner as claimed by the applicant, such as wherein a fluid pressure of the fuel determines a fuel injection rate, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claims 5-6 and 16, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 1 and 13, respectively.  Hamilton discloses wherein the at least one fuel injector is a passive flow control to meter injection of the fuel into the reactive flow path, wherein the at least one fuel injector is a fuel control valve (#142), wherein the at least one fuel injector is at least one of electrically controlled, electronically controlled and mechanically controlled (see figure 8 and column 4, line 68 to column 5, line 4; Hamilton discloses wherein the fuel is provided to the catalytic reaction through fuel shut-off valve #138, fuel pressure regulator #140 and fuel flow control valve #142, which is operably connected to the air flow mass sensor #134. It is considered obvious that the at least one fuel injector is at least one of electrically controlled, electronically 
In regards to Claims 7 and 17, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 1 and 13, respectively.  Hamilton discloses further comprising a supplemental fuel line fluidly connecting the fuel tank to the at least one fuel injector (supplemental fuel line connected from fuel tank (not shown) to fuel shut-off valve #138) (see figure 9).
In regards to Claim 8, Hamilton discloses the fuel tank inerting system as recited in claim 7.  Although Hamilton does not explicitly disclose wherein the number of fuel injectors is equal to the number of sub-reactors, having more fuel injectors, such as the equal number of fuel injectors to number of sub-reactors, is a mere duplication of parts and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claims 9 and 18, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 1 and 13, respectively.  Hamilton discloses wherein as the heat exchanger comprises a plurality of cells, wherein each cell of the heat exchanger 

    PNG
    media_image1.png
    468
    506
    media_image1.png
    Greyscale

In regards to Claims 10 and 19, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 1 and 13, respectively.  Hamilton discloses wherein the plurality of sub-reactors comprises at least four sub-reactors (#52) (see figure 5 above and column 3, lines 58-66).
In regards to Claims 11 and 20, Hamilton discloses the fuel tank inerting system and aircraft as recited in claims 10 and 19, respectively.  Hamilton discloses wherein the 
In regards to Claim 12, Hamilton discloses wherein the fuel tank is a fuel tank of an aircraft, and a cooling air within the heat exchanger is sourced from a ram inlet of the aircraft (see column 1, lines 57-61 and column 3, lines 22-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759